Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 07, 2015

The Court of Appeals hereby passes the following order:

A16A0031. ELLIOTT JAY FRANKLIN v. THE STATE.

      In 2002, Elliott Jay Franklin was convicted of possession of cocaine and
marijuana with intent to distribute and obstruction of an officer. We affirmed his
convictions on appeal. Franklin v. State, 281 Ga. App. 409 (636 SE2d 114) (2006).
Elliott later filed a motion to amend his motion to suppress and two motions to vacate
a void conviction and sentence. The trial court denied all three motions. In Case No.
A14A1607, Franklin appealed the denial of his motion to amend his motion to
suppress and the denial of his first motion to vacate. In Case No. A14A1608,
Franklin appealed the denial of his second motion to vacate. We dismissed both
appeals in May of 2014.
      In June of 2015, Franklin filed a request for declaratory judgment and
injunctive relief. Despite its nomenclature, Franklin’s latest filing was a challenge
to the validity of his convictions. As we advised Franklin in our order dismissing his
earlier appeals, the Supreme Court has explained that a post-conviction motion to
vacate an allegedly void conviction is not an appropriate remedy in a criminal case.
See Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010); Harper v. State, 286 Ga.
216, 218 (1) (686 SE2d 786) (2009).1 Any appeal from an order denying or
dismissing such a motion must be dismissed. See Harper, supra; Roberts v. State,


      1
        The Court has also explained that a criminal defendant seeking to challenge
a conviction after it has been affirmed on direct appeal may “file an extraordinary
motion for new trial, OCGA § 5-5-41, a motion in arrest of judgment, OCGA § 17-9-
61, or a petition for habeas corpus, OCGA § 9-14-40.” Harper, supra at 217 (1).
286 Ga. 532 (690 SE2d 150) (2010). All of Franklin’s challenges in his request for
declaratory relief relate to the legitimacy of his convictions. Because Franklin may
not attack his convictions at this juncture, however, this appeal is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           10/07/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.